



COURT OF APPEAL FOR ONTARIO

CITATION: Ontario (Attorney General) v. 20 Strike Avenue,
    2014 ONCA 491

DATE: 20140624

DOCKET: C57014

MacPherson, Cronk and Gillese JJ.A.

BETWEEN

Attorney General of Ontario

Applicant

(Appellant)

and

20 Strike Avenue, Bowmanville, Ontario
    (PIN #26932-0115 (L.T.)
and a

2005 Dodge Magnum (VIN # 2D4GV58255H680471) (
in rem
)

Respondent

(Respondent in Appeal)

William J. Manuel and Dan Phelan, for the appellant

Sharon E. Lavine and Peter R. Hamm, for the respondent

Heard: February 25, 2014

On appeal from the order of Justice John R. McCarthy, of
    the Superior Court of Justice, dated April 10, 2013, with reasons reported at 2013
    ONSC 2130.

COSTS ENDORSEMENT

[1]

In this courts reasons for judgment in this case, released on May 16,
    2014, the court invited written submissions from counsel on the costs of the
    forfeiture hearing.  Those submissions have now been received and reviewed.

[2]

Based on the submissions received and the outcome of the appeal hearing,
    the respondent is awarded its costs of the forfeiture hearing, fixed in the
    total amount of $40,000, inclusive of disbursements and H.S.T.

J.C. MacPherson J.A.

E.A. Cronk J.A.

E.E. Gillese
    J.A.


